DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 09/15/2022 is acknowledged. Claims 1, 2, 7, 14, 18, 19, 21, 25, 26, 33, 35 and 37 are amended and claims 51-53 are new.
Claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51-53 are under examination.

Objections/Rejections Withdrawn
Note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to recite: STABILIZED ANTIBODY PROTEIN SOLUTIONS COMPRISING ARGININE, METHIONINE AND A C3 POLYOL.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020) is withdrawn in response to Applicant’s amendment of the claims. Applicant argues case law at pages 8-15, with which the examiner has no issue. Specifically, the rejections are withdrawn because the limitations of claim 7, which was not included in any of the rejections under 35 USC 103, were incorporated into the independent claims.

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020) as applied to claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 above, and further in view of Morichika et al. (EP2238985—on IDS filed 01/24/2020) is withdrawn. Further, the rejection of claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020) as applied to claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 above, and further in view of Bansal (WO 2016/109822) is withdrawn. As with above, the rejections are withdrawn because the limitations of claim 7, which was not included in any of the rejections under 35 USC 103, were incorporated into the independent claims.

New Rejection
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment. Claim 1 has been amended to recite “(ii) a stabilizing mixture of arginine, methionine and a C3 polyol at a concentration of 100 mM to 400 mM” and claim 2 has been amended to recite “the step of adding to the solution a mixture of arginine, methionine and a C3 polyol at a concentration of 100 mM to 400 mM”. The phrase “at a concentration of 100 mM to 400 mM” in the context of claims 1 and 2 introduces a lack of clarity because it is not clear whether the amount range refers to the stabilizing mixture of arginine, methionine and a C3 polyol, or whether it refers to just the C3 polyol. If the intention is that the concentration of “100 mM to 400 mM” refers only to the C3 polyol, the claims could be amended to recite “wherein the C3 polyol is present at a concentration of 100 mM to 400 mM”, similar to the wording in claim 7.
Regarding the rejection of claims 7, 14, 16, 18, 19, 21, 25, 26, 33, 35 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 3-5 of the Office action mailed 03/15/2022, most of the issues have been addressed by Applicant’s amendment. Specifically, claims 7, 14, 16, 18, 19, 21, 25, 33, 35 and 37 have been amended to delete the exemplary language. Further, claims 7, 18, 19, 21, 25, 33, 35 and 37 have been amended to delete “about”, which introduced lack of clarity when combined with the exemplary language. Nevertheless, while claims 26 and 33 no longer recite exemplary language, claims 26 and 33 are indefinite because they recite a broad category of a particular agent (claim 26: “an alkyl glycoside”, “a polysorbate surfactant” and “a block copolymer of polyethylene glycol and polypropylene glycol”; claim 33: “uncharged tonicity modifier”) followed in each claim by specific examples within the larger category. This introduces a lack of clarity because it recites a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim). The claims do not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claims 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51-53 are indefinite for depending from an indefinite claim.   

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 of copending Application No. 16/552,675 (reference application) is maintained for reasons of record and the following. In addition, new claims 52 and 53 are hereby included in this rejection.
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 09/15/2022 is noted.  However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the provisional rejection is maintained.

The rejection of claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-24 of copending Application No. 16/491,506 (reference application) is maintained for reasons of record and the following. In addition, new claims 52 and 53 are hereby included in this rejection.  
Applicants’ request deferral of this issue until other issues of patentability are resolved in their response filed 09/15/2022 is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the rejection is maintained. A Notice of Allowance was mailed on 11/16/2022 in the ‘506 case, therefore this rejection will not remain provisional. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649